Citation Nr: 1758924	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO. 10-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic lumbosacral strain prior to July 21, 2016, and in excess of 20 percent from July 21, 2016 onward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the United States Army from June 1978 to September 1978 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied an increased rating for the Veteran's chronic lumbosacral strain. 

This issue was previously before the Board in May 2014, April 2016, and April 2017. Each time the Board remanded for further development. While the case was in remand status, the RO increased the rating from 10 percent to 20 percent, effective July 21, 2016. The additional development has been completed and the matter has been returned to the Board for appellate review.

Additional evidence has been provided by the Veteran, through his representative, and associated with the claims file. The Veteran waived consideration of this additional evidence by the local RO, and requests adjudication by the Board.


FINDINGS OF FACT

1. Prior to July 21, 2016, the Veteran's service connected chronic lumbosacral strain was manifested by subjective complaints of pain and forward flexion of no worse than 70 degrees; but no ankylosis was shown, and the Veteran did not experience incapacitating episodes of at least two weeks in any 12-month period. 

2. Since July 21, 2016, the Veteran's service connected chronic lumbosacral strain has been manifested by subjective complaints of pain and forward flexion limited to 40 degrees; but no ankylosis has been shown, and the Veteran has not experienced incapacitating episodes of at least six weeks in any 12-month period. 

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for a chronic lumbosacral strain prior to July 21, 2016 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2017).

2. The criteria for a disability rating in excess of 20 percent for a chronic lumbosacral strain from July 21, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in June 2009, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the June 2009 letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. Also of record are an August 2009 VA examination, a July 2014 VA examination, a July 2016 VA examination, and a May 2017 VA examination. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II. Legal Criteria & Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Spine disabilities are rated pursuant to the criteria of a General Rating Formula for Diseases and Injuries of the Spine governing Diagnostic Codes 5235 to 5243, set forth in 38 C.F.R. § 4.71a. Under the General Rating Formula, a 10 percent rating is warranted for thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

It should be noted that the levels listed above apply to Diagnostic Codes 5235 through 5243, unless the disabilities rated under Diagnostic Code 5243 are evaluated separately under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5243. Under the IVDS rating formula, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is defined by regulation as "a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243. Under this provision, if a claimant remains in bed without a physician prescribing bed rest, the regulatory criteria are not met. Id. 

Turning now to the issue before the Board, the Veteran seeks a disability rating in excess of 10 percent prior to July 21, 2016; and in excess of 20 percent thereafter, for his chronic lumbosacral strain. Because of this staged rating, the Board will review each period of appeal separately.

Prior to July 21, 2016

A May 2009 medical report reflects the Veteran submitted to an examination after complaints of back and leg pain. Diagnostic testing (MRI) was done, which revealed degenerative disc disease, which the examiner indicated was moderate to severe. Range of motion and flexion was tested, but the measurements were not included in the examiner's written report. The examiner opined that it is more likely than not the Veteran's condition is due to his military service. 

A June 2009 radiology report reflects multiple images of the Veteran's lumbar spine were obtained. The examiner opined that the Veteran had mild degenerative disc disease at both L1-2 and L5-S1; that there was no evidence of herniated disc disease; and that there were moderate degenerative changes involving the lower facets without central or lateral stenosis demonstrated.

An August 2009 VA examination at the Alexandria VAMC reflects the Veteran reported injuring his back in service while lifting a trailer tire onto a trailer and having persistent low back pain since then that is getting worse. The examiner noted that the forward flexion of the thoracolumbar spine was measured at 70 degrees, with no additional limitation on repetitive motion. The examiner noted the Veteran was walking with appropriate gait. Significantly, there was no ankylosis, kyphosis, scoliosis, or reversed lordosis. There was no evidence of herniated disc disease. The examiner diagnosed the Veteran with mild degenerative disk disease and opined that that the current mild degenerative changes of the lumbar spine are less likely as not related to the lumbar strain in service. As rationale, the examiner stated these mild changes are more likely due to age and repetitive daily activities.

A July 2014 VA examination at the Alexandria VAMC reflects the Veteran was assessed for his chronic lumbosacral pain. The examiner reviewed the Veteran's case file and conducted an in-person examination. The Veteran's forward flexion was measured at 80 degrees; there was pain on movement; and there was muscle spasms and guarding, but they did not result in abnormal gait or abnormal spinal contour. The examiner noted that the MRI taken in 2009 showed DJD and DDD. The examiner also noted an x-ray from July 2014, which showed lumbar spondylosis. The examiner noted that all of the above are a normal progression of the service-connected lumbosacral strain. 

An August 2014 medical record from the Alexandria Neurosurgical Clinic reflects the Veteran had an office visit for complaints of chronic lower back pain. Forward flexion was measured at 80 degrees. There were no muscle spasms; no tenderness; but an antalgic gait was noted. Neurosurgical intervention was not recommended and a home exercise program was discussed. 

Upon review of the relevant evidence for this time period, prior to July 21, 2016, the Board finds that the Veteran's symptoms are consistent with the 10 percent rating assigned, based on the degree of forward flexion, which was found to be no worse than 70 degrees at any point during this period. To obtain a higher rating for the Veteran's chronic lumbar strain, it is necessary to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, ankylosis. 

Here, however, the Veteran's forward flexion was shown to be no worse than 70 degrees, even when pain on motion is considered, and no abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis was shown. Further, there is no evidence that the Veteran experienced incapacitating episodes of at least 2 weeks duration during the 12-month period prior to July 21, 2016. Thus, the Board finds that a higher rating is not warranted for the Veteran's chronic lumbosacral strain prior to July 21, 2016.

After July 21, 2016

A July 21, 2016 VA examination at the Alexandria VAMC reflects the Veteran was assessed for his chronic lumbosacral pain. The examiner reviewed the Veteran's case file and conducted an in-person examination. The Veteran's forward flexion was measured at 40 degrees with no additional limitation on repetition, and there was no ankylosis, no IVDS, and no thoracic vertebral fracture with loss of 50 percent or more of height. The examiner opined that the Veteran's condition is a progression of the lumbosacral strain. 

A May 2017 VA examination was conducted. Forward flexion was again measured at 40 degrees, with no ankylosis. 

Upon review of the relevant evidence for this time period, after July 21, 2016, the Board finds that the Veteran's symptoms are consistent with the 20 percent rating assigned, based on the degree of forward flexion, which has not been worse than 40 degrees at any time during this period, with no ankylosis shown. To obtain a higher rating for the Veteran's chronic lumbar strain, it is necessary to show forward flexion of the thoracolumbar spine greater than 30 degrees or less; or, ankylosis. 

Here, however, the Veteran's forward flexion was shown to be no worse than 40 degrees, even when pain on motion is considered. Further, there is no evidence that the Veteran experienced incapacitating episodes of at least 2 weeks duration during the 12-month period after July 21, 2016. Thus, the Board finds that a higher rating is not warranted for the Veteran's chronic lumbosacral strain after July 21, 2016.

Finally, with regard to objective neurological abnormalities associated with the Veteran's spine disability, the Board notes that the Veteran is separately service connected for radiculopathy of the right and left lower extremities associated with chronic lumbosacral strain. No other neurological diagnoses have been assigned at any point during the appellate period. Accordingly, a separate rating based on objective neurological abnormalities is not warranted at any time during the period on appeal.


ORDER

A disability rating in excess of 10 percent for a chronic lumbosacral strain prior to July 21, 2016 is denied. 

A disability rating in excess of 20 percent for a chronic lumbosacral strain after July 21, 2016 is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


